Citation Nr: 9902259	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to June 
1970.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from a January 1997 decision by the RO.


REMAND

The veteran contends that he has defective hearing due to 
noise exposure in service.  The record contains a VA 
audiometric examination report, dated in December 1996, which 
shows that he has a current, bilateral hearing disability as 
defined by VA regulation.  See 38 C.F.R. § 3.385 (1998).  The 
record also contains a letter from a private physician, 
Nicholas H. Tuttle, M.D., dated in January 1998, which 
reflects Dr. Tuttles opinion that the veterans hearing 
loss is sensorineural and secondary to loud noises which he 
was exposed to in the Navy.  Under the circumstances, the 
Board finds that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  VA therefore has a duty to assist the veteran in 
developing the facts pertinent to the claim.

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Normally, in such a case, 
the examiner should review the available medical records 
prior to rendering his or her opinion as to the etiology of 
the disorder in question.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); VAOPGCPREC 20-95 (July 14, 1995).

When the veteran was examined for VA purposes in December 
1996, no opinion was offered as to the etiology of any 
hearing impairment.  Moreover, although the 

record contains an opinion from a private physician, Dr. 
Tuttle, which links the veterans current hearing impairment 
to military service, it does not appear that Dr. Tuttle 
conducted a review of the available records prior to 
rendering his opinion on the matter.  Because the record does 
not presently contain an etiological opinion based upon a 
thorough review of the available evidence, a remand is 
required.  38 C.F.R. § 3.327, 19.9 (1998).

The Board also notes that VA regulations require that a 
supplemental statement of the case (SSOC) be furnished to an 
appellant when additional evidence pertinent to an appeal is 
received following the issuance of a statement of the case 
(SOC).  38 C.F.R. § 19.31 (1998).  Here, the record shows 
that the RO issued the veteran a SOC in February 1998 with 
regard to the issue of his entitlement to service connection 
for bilateral defective hearing.  Additional evidence was 
subsequently added to the file.  That evidence includes 
private medical records, dated in August 1996, which indicate 
that the veteran is hard of hearing.  That evidence is, 
in the Boards judgment, pertinent to the matter here on 
appeal.  Because no SSOC addressing this evidence has been 
issued, a remand is also required for corrective action.  Id.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his defective hearing that has not 
already been made part of the record, and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).  The 
veteran should be given a reasonable 
opportunity to respond to the ROs 
communications, and the additional 
evidence received, if any, should be 
associated with the claims folder.


	2.  After the above development has been 
completed, the RO should schedule the 
veteran for an ear examination for 
purpose of obtaining an opinion as to the 
etiology of his current hearing 
impairment.  The examiner should examine 
the veteran and review the claims folder 
before offering an opinion as to whether 
it is at least as likely as not that the 
veterans current hearing impairment can 
be attributed to military service.

	3.  The RO should thereafter take 
adjudicatory action on the claim of 
entitlement to service connection for 
defective hearing.  If the benefit sought 
is denied, a SSOC should be issued.  The 
SSOC should contain, inter alia, a 
summary of the evidence received since 
the relevant SOC was issued in February 
1998.  38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
